Exhibit 10.1

CONSENT, JOINDER, ASSUMPTION AND FOURTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT

Effective Date: July 6, 2012

This CONSENT, JOINDER, ASSUMPTION AND FOURTH AMENDMENT TO LOAN AND SECURITY
AGREEMENT (this “Fourth Amendment”), dated as of July 6, 2012, is by and among,
(a) SILICON VALLEY BANK, a California corporation with its principal place of
business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan
production office located at 275 Grove Street, Suite 2-200, Newton,
Massachusetts 02466, as administrative agent and collateral agent (collectively,
in such capacities, “Agent”), (b) the several banks and other financial
institutions or entities parties to this Fourth Amendment (“Lenders”), and
(c) TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN
INNOVATIONS, INC., a Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC.,
a Delaware corporation (“NIM”), MICRODATA GIS, INC., a Vermont corporation
(“microDATA GIS”) and microDATA, LLC, a Maryland limited liability company
(“microDATA LLC”, and together with TCS, Solvern, NIM and microDATA GIS, jointly
and severally, individually and collectively, referred to as “Borrower”), each
with a principal place of business located at 275 West Street, Suite 400,
Annapolis, Maryland 21401.

RECITALS

WHEREAS, reference is made to a certain Loan and Security Agreement, dated as of
December 31, 2009, as amended by a Joinder, Assumption and First Amendment to
Loan and Security Agreement dated as of March 4, 2011, a Second Amendment to
Loan and Security Agreement dated as of March 7, 2012 and a Third Amendment to
Loan and Security Agreement dated as of June 25, 2012 (as further amended,
modified, supplemented or restated and in effect from time to time,
collectively, the “Loan Agreement”), by and among Agent, Lenders, TCS, Solvern
and NIM (TCS, Solvern and NIM are hereinafter referred to jointly and severally,
individually and collectively, as “Existing Borrower”).

WHEREAS, (i) TCS recently created microDATA LLC (the “microDATA LLC
Transaction”); and (ii) on the Fourth Amendment Effective Date (as defined
herein), microDATA LLC acquired all of the issued and outstanding shares of
capital stock of microDATA GIS (the “microDATA Acquisition”) pursuant to a
certain Purchase and Sale Agreement, dated as of July 6, 2012, by and among TCS,
microDATA GIS, microDATA LLC and the various sellers, participants and
representatives party thereto (the “microDATA Purchase Agreement”), subject to
the terms and conditions set forth therein (the entering into the microDATA
Purchase Agreement and the consummation of the microDATA Acquisition and the
other transactions and documents referred to in the microDATA Purchase Agreement
are collectively referred to herein as the “microDATA GIS Transaction” and,
together with the microDATA LLC Transaction, as the “Transaction”).

WHEREAS, pursuant to the terms of the Loan Agreement, Existing Borrower is to
cause each of microDATA LLC and microDATA GIS to become a co-Borrower under the
Loan Documents and grant to Agent, for the ratable benefit of the Secured
Parties, a continuing pledge and security interest in and to the assets of
microDATA LLC and microDATA GIS, respectively.

WHEREAS, Existing Borrower has (a) requested that Agent and Lenders consent to
the Transaction and the refinancing of the Term Loan and (b) advised Agent that,
among other things, Existing Borrower desires to (i) join each of microDATA LLC
and microDATA GIS as a co-Borrower under the Loan Documents, (ii) refinance the
Term Loan as provided herein and (iii) amend certain terms and conditions of the
Loan Agreement as set forth herein.

 

1



--------------------------------------------------------------------------------

WHEREAS, Agent and Lenders are willing to consent to the Transaction and the
refinancing of the Term Loan and to amend certain provisions of the Loan
Agreement, in each case on the terms and conditions set forth herein, and in
reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Fourth Amendment
shall have the meanings given to them in the Loan Agreement, as amended hereby.

1. Consent. Subject to the terms of Section 9 below, Agent and the Lenders
hereby consent to the Transaction and the refinancing of the Term Loan as
provided herein and agree that none of the foregoing shall, in and of itself,
constitute an “Event of Default” under the Loan Documents. Each of the microDATA
LLC Transaction and the microDATA Acquisition shall be considered a Permitted
Investment under the Loan Documents.

2. Joinder and Assumption. Each of the undersigned, microDATA GIS, INC., a
Vermont corporation, and microDATA, LLC, a Maryland limited liability company
(individually and collectively, the “New Borrower”), is a direct or indirect
Subsidiary of TCS. Each New Borrower hereby joins the Loan Agreement and each of
the other Loan Documents, and agrees to comply with and be bound by all of the
terms, conditions and covenants of the Loan Agreement and the other Loan
Documents, as if each were originally named as a “Borrower” therein. Without
limiting the generality of the preceding sentence, each New Borrower hereby
assumes and agrees to pay and perform when due all present and future
indebtedness, liabilities and obligations of Existing Borrower under the Loan
Agreement, including, without limitation, the Obligations. All references in the
Loan Documents to “Borrower” shall be deemed to refer to and include each New
Borrower. Further, all present and future Obligations of Borrower shall be
deemed to include all present and future Obligations of each New Borrower. Each
New Borrower acknowledges that the Obligations are due and owing to Agent and
Lenders from Existing Borrower, without any defense, offset or counterclaim of
any kind or nature whatsoever as of the date hereof. Each Borrower hereby
appoints the other as agent for the other for all purposes under the Loan
Agreement, including with respect to requesting Credit Extensions thereunder.
Each Borrower shall be jointly and severally obligated to repay all Credit
Extensions made under the Loan Agreement, regardless of which Borrower actually
received said Credit Extension, as if each Borrower directly received all Credit
Extensions.

3. Grant of Security Interest. To secure the payment and performance in full of
all of the Obligations, each New Borrower hereby grants to Agent, for the
ratable benefit of the Secured Parties, a continuing security interest in, and
pledges to Agent, for the ratable benefit of the Secured Parties, all of such
New Borrower’s right, title and interest in and to the Collateral (as more
particularly described on Exhibit A attached hereto) owned by such New Borrower,
whether now owned or existing or hereafter created, acquired, or arising, and
wherever located. Each New Borrower further covenants and agrees by its
execution hereof that it shall execute all such instruments and take all such
actions that are reasonably required by Agent in order to grant a valid,
perfected security interest to Agent in such Collateral (subject only to
Permitted Liens). Each New Borrower hereby authorizes Agent to file financing
statements, without notice to either New Borrower, with any necessary
jurisdictions in order to perfect or protect Agent’s interest or rights
hereunder.

 

2



--------------------------------------------------------------------------------

4. Amendments to Loan Agreement. The provisions of the Loan Agreement are hereby
amended as follows:

(a) Section 1 of the Loan Agreement is hereby deleted in its entirety and is
replaced with the following:

“1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 14. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein. Unless the context requires otherwise, any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein).”

(b) Section 2.1.5 of the Loan Agreement is hereby deleted in its entirety and is
replaced with the following:

“2.1.5 Term Loan 2012.

“(a) Availability. Each Term Lender severally agrees to make a term loan
available to Borrower in an aggregate amount not to exceed such Term Lender’s
Term Loan 2012 Commitment, subject to the satisfaction of the terms and
conditions set forth in the Fourth Amendment. The Term Loan 2012 shall be made
on the Fourth Amendment Effective Date and shall be in the amount of Forty Five
Million Dollars ($45,000,000) (the “Term Loan 2012 Amount”).

(b) Use of Proceeds - Term Loan 2012. Borrower acknowledges that it is indebted
to one or more of the Term Lenders pursuant to the Term Loan, with an aggregate
outstanding principal balance on the Fourth Amendment Effective Date of
$18,666,666.58. Borrower acknowledges and agrees that a portion of the proceeds
of the Term Loan 2012 hereunder shall be used to immediately repay in full all
remaining outstanding principal and accrued and unpaid interest on the Term
Loan, together with any additional fees associated with the Term Loan pursuant
to the terms hereof. In addition, the parties hereto acknowledge and agree that
up to Twenty Million Dollars ($20,000,000) of the proceeds of the Term Loan 2012
may be used as part of the initial Sale Price (as defined in the microDATA
Purchase Agreement).

(c) Repayment. Borrower shall repay the Term Loan 2012 as follows:
(i) commencing with the monthly period ending July 31, 2012, three (3) equal
consecutive monthly installments of principal, each in the amount of Three
Hundred Thousand Dollars ($300,000), plus (ii) monthly payments of accrued
interest as set forth in Section2.4(a)(ii) below. Thereafter, commencing with
the monthly period ending

 

3



--------------------------------------------------------------------------------

October 31, 2012, Borrower shall repay the Term Loan 2012 as follows:
(i) fifty-seven (57) equal consecutive monthly installments of principal, each
in an amount equal to Seven Hundred Seventy Three Thousand Six Hundred Eighty
Four and 22/100 Dollars ($773,684.22), plus (ii) monthly payments of accrued
interest as set forth in Section 2.4(a)(ii) below. Each payment of principal
and/or interest on the Term Loan 2012 (each, a “Term Loan Payment”) shall be
payable on the last Business Day of each month. Borrower’s final Term Loan
Payment, due on the Term Loan 2012 Maturity Date, shall include all outstanding
principal and accrued and unpaid interest under the Term Loan 2012 as of such
date. Once repaid, the Term Loan 2012 may not be reborrowed.

(d) Prepayment. Borrower may, at any time and from time to time, prepay the Term
Loan 2012, in whole or in part, without premium or penalty, upon irrevocable
notice delivered to Agent no later than 11:00 A.M., Eastern time one
(1) Business Day prior to the date of prepayment, which notice shall specify the
date and amount of such prepayment; provided that if such notice of prepayment
indicates that such prepayment is to be funded with the proceeds of a
refinancing, such notice of prepayment may be revoked by Borrower if the
financing is not consummated. Upon receipt of any such notice of prepayment,
Agent shall promptly notify each relevant Lender thereof. The principal amount
specified in any such notice of prepayment shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments of the Term Loan 2012 shall be in aggregate
principal amounts of $1,000,000 or whole multiples thereof. Amounts to be
applied in connection with prepayments made pursuant to this Section2.1.5(d)
shall be applied to the prepayment of the Term Loan 2012 in accordance with
Section 2.6(d).”

(c) Section 2.4(a) of the Loan Agreement is hereby deleted in its entirety and
is replaced with the following:

“(a) Interest Rate.

(i) Advances. Subject to Section 2.4(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the one-half of one percentage point (0.50%) above the Prime Rate, which
interest shall be payable monthly, in arrears, in accordance with Section 2.4(g)
below.

(ii) Term Loan 2012. Subject to Section2.4(b), the principal amount outstanding
under the Term Loan 2012 shall accrue interest at a floating per annum rate
equal to three-quarters of one percentage point (0.75%) above the Prime Rate,
which interest shall be payable monthly.”

(d) Section 2.4(d) and Section 2.4(g) of the Loan Agreement is each hereby
deleted in its entirety and each is replaced with the following:

“(d) Computation; 360-Day Year. In computing interest, the date of the making of
any Credit Extension shall be included and the date of payment shall be
excluded; provided, however, that if any Credit Extension is repaid on the same
day on which it is made, such day shall be included in computing interest on
such Credit Extension. Other than calculations in respect of interest at the
Prime Rate (which shall be made on the basis of the actual number of days
elapsed in a 365/366 day year), interest shall be computed on the basis of a
360-day year for the actual number of days elapsed.

 

4



--------------------------------------------------------------------------------

(g) Payment; Interest Computation. Interest is payable monthly on the last
calendar day of each month. In computing interest on the Obligations, all
Payments received after 12:00 noon Eastern time on any day shall be deemed
received on the next Business Day. Agent shall not, however, be required to
credit Borrower’s account for the amount of any item of payment which is
unsatisfactory to Agent in its good faith business judgment, and Agent may
charge Borrower’s Designated Deposit Account for the amount of any item of
payment which is returned to Agent unpaid.”

(e) Section 2.6(c) and Section 2.6(d) of the Loan Agreement is each hereby
deleted in its entirety and each is replaced with the following:

“(c) Each borrowing by Borrower from Lenders hereunder shall be made pro rata
according to the respective Term Loan 2012 Commitment Percentages, Letter of
Credit Commitment Percentages or Revolving Line Commitment Percentages, as the
case may be, of the relevant Lenders.

(d) Except as otherwise provided herein, each payment (including each
prepayment) by Borrower on account of principal of and interest on the Term Loan
2012 shall be applied pro rata according to the respective outstanding principal
amounts of the Term Loan 2012 then held by each Term Lender. The amount of each
principal prepayment of the Term Loan 2012 shall be applied to reduce the then
remaining installments of the Term Loan 2012 pro rata based upon the respective
then remaining principal amounts thereof. Amounts prepaid on account of the Term
Loan 2012 may not be reborrowed.”

(f) Section 2.6(f) of the Loan Agreement is hereby deleted in its entirety and
is replaced with the following:

“(f) Unless Agent shall have been notified in writing by any Lender prior to the
date of any borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to Agent, Agent may assume that
such Lender is making such amount available to Agent, and Agent may, in reliance
upon such assumption, make available to Borrower a corresponding amount. If such
amount is not made available to Agent by the required time on the Funding Date
therefor, such Lender shall pay to Agent, on demand, such amount with interest
thereon, at a rate equal to the greater of (i) the Federal Funds Effective Rate
or (ii) a rate determined by Agent in accordance with banking industry rules on
interbank compensation, for the period until such Lender makes such amount
immediately available to Agent. If such Lender’s share of such borrowing is not
made available to Agent by such Lender within three (3) Business Days after such
Funding Date, Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to the Term Loan 2012 or to Advances
under the Revolving Line, as applicable, on demand, from Borrower.”

 

5



--------------------------------------------------------------------------------

(g) Section 3.2(c) of the Loan Agreement is hereby deleted in its entirety and
is replaced with the following:

“(c) in each Lender’s reasonable discretion, there has not been: (i) a material
impairment in the perfection or priority of Agent’s Lien in the Collateral or in
the value of such Collateral; (ii) a material adverse change in the business,
operations, or condition (financial or otherwise) of Borrower; or (iii) a
material impairment of the prospect of repayment of the Obligations.”

(h) Section 5.10 of the Loan Agreement is hereby deleted in its entirety and is
replaced with the following:

“5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely (a) to refinance all outstanding obligations under the Term Loan and to
pay fees and expenses related thereto, (b) in connection with the transactions
contemplated under the microDATA Acquisition Documents, subject to the
limitations set forth in Section 2.1.5(b); (c) as working capital, (d) to fund
its and its Subsidiaries’ general business requirements and not for personal,
family, household or agricultural purposes, and (e) to fund Permitted
Acquisitions and to pay fees and expenses related thereto.”

(i) Section 6.9 of the Loan Agreement is hereby deleted in its entirety and is
replaced with the following:

“6.9 Financial Covenants.

Maintain as of the last day of each month, unless otherwise noted, on a
consolidated basis with respect to Borrower and its Subsidiaries:

(a) Adjusted Quick Ratio. (i) for each monthly period beginning with the monthly
period ending June 30, 2012 through and including the monthly period ending
February 28, 2013, an Adjusted Quick Ratio of not less than 1.20:1.00; and
(ii) for each monthly period beginning with the monthly period ending March 31,
2013 and as of the last day of each monthly period thereafter, an Adjusted Quick
Ratio of not less than 1.25:1.00.

(b) Fixed Charge Coverage Ratio. (i) for the quarterly period ending June 30,
2012, a Fixed Charge Coverage Ratio of not less than 0.95:1.00; (ii) for each
quarterly period beginning with the quarterly period ending September 30, 2012
through and including December 31, 2012, a Fixed Charge Coverage Ratio of not
less than 1.00:1.00; and (iii) for each quarterly period beginning with the
quarterly period ending March 31, 2013 and as of the last day of each quarterly
period thereafter, a Fixed Charge Coverage Ratio of not less than 1.10:1.00.”

(j) Section 7.3 of the Loan Agreement is hereby deleted in its entirety and is
replaced with the following:

“7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person in an acquisition or acquisitions in
which the aggregate consideration paid for all such acquisitions after the
Fourth Amendment Effective Date exceeds Five Million Dollars ($5,000,000) (a
“Permitted Acquisition”); provided, however, that no Default or Event of Default
shall exist immediately prior to or immediately after giving effect to such
Permitted Acquisition. A Subsidiary may merge or consolidate into another
Subsidiary or into a Borrower, and a Borrower may merge or consolidate into
another Borrower.”

 

6



--------------------------------------------------------------------------------

(k) Section 7.7(a)(iii) of the Loan Agreement is hereby deleted in its entirety
and is replaced with the following:

“(iii) as long as no Event of Default then exists or would result therefrom, the
redemption, retirement, purchase or other acquisition, directly or indirectly,
of any capital stock or other equity interests of Borrower in an aggregate
amount not to exceed Two Million Dollars ($2,000,000) from and after the Fourth
Amendment Effective Date.”

(l) Section 7.9 of the Loan Agreement is hereby deleted in its entirety and is
replaced with the following:

“7.9 Repayment of Indebtedness; Amendment of Subordinated Debt. (a) Make or
permit any payment on any Indebtedness, except (i) as long as no Event of
Default then exists or would arise therefrom, regularly scheduled repayments of
Permitted Indebtedness (other than Subordinated Debt), (ii) payments permitted
pursuant to the terms of the subordination, intercreditor, or other similar
agreement to which any Subordinated Debt (other than the microDATA Subordinated
Notes) is subject, (iii) as long as no Event of Default then exists or would
arise therefrom, payments with respect to purchase price adjustments in
connection with the Solvern Acquisition, the Sidereal Acquisition and the
microDATA Acquisition, (iv) as long as no Event of Default then exists or would
arise therefrom, Deferred Payments as and when due, as described and defined in
Section 2.4 of the microDATA Purchase Agreement and (v) as long as the Payment
Conditions are satisfied, the regularly scheduled repayment of principal and
interest on account of the microDATA Subordinated Notes; or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to Lenders.”

(m) Section 8.1 of the Loan Agreement is hereby deleted in its entirety and is
replaced with the following:

“8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within five (5) Business Days after such Obligations are due and
payable (which five (5) Business Day cure period shall not apply to payments due
on the Revolving Line Maturity Date or the Term Loan 2012 Maturity Date). During
the cure period, the failure to make or pay any payment specified under clause
(a) or (b) hereunder is not an Event of Default (but no Credit Extension will be
made during the cure period);”

(n) The notice addresses in Section 11 are hereby deleted in their entirety and
are replaced with the following:

 

“If to Borrower:    TELECOMMUNICATION SYSTEMS, INC.    SOLVERN INNOVATIONS, INC.
   NETWORKS IN MOTION, INC.    MICRODATA GIS, INC.    MICRODATA, LLC    c/o
TELECOMMUNICATION SYSTEMS, INC.    275 West Street, Suite 400    Annapolis,
Maryland 21401    Attn: Thomas M. Brandt, Jr., Chief Financial Officer    Fax:
(410) 280-1048    Email: tbrandt@telecomsys.com

 

7



--------------------------------------------------------------------------------

with a copy to:    TELECOMMUNICATION SYSTEMS, INC.    275 West Street, Suite 400
   Annapolis, Maryland 21401    Attn: Bruce White, Vice President and General
Counsel    Fax: (410) 280-1048    Email: bwhite@telecomsys.com If to Agent:   
Silicon Valley Bank    275 Grove Street, Suite 200    Newton, Massachusetts
02466    Attn: Mr. Ryan Ravenscroft    Fax: (617) 969-5962    Email:
rravenscroft@svb.com with a copy to:    Riemer & Braunstein LLP    Three Center
Plaza    Boston, Massachusetts 02108    Attn: Charles W. Stavros, Esquire   
Fax: (617) 880-3456    Email: cstavros@riemerlaw.com”

(o) Section 13.1(a) of the Loan Agreement is hereby deleted in its entirety and
is replaced with the following:

“(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented or modified except in accordance with the
provisions of this Section 13.1. Required Lenders and Borrower may, or, with the
written consent of Required Lenders, Agent and Borrower may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
Lenders or of Borrower hereunder or thereunder or (ii) waive, on such terms and
conditions as Required Lenders or Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Advance or the Term Loan 2012, extend the scheduled date of any
amortization payment in respect of the Term Loan 2012, reduce the stated rate of
any interest or fee payable hereunder (except that any amendment or modification
of defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (A)) or extend the

 

8



--------------------------------------------------------------------------------

scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Line Commitment, in each case without
the written consent of each Lender directly affected thereby; (B) eliminate or
reduce the voting rights of any Lender under this Section 13.1 without the
written consent of such Lender; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents or release all or substantially all of the Collateral, in each
case without the written consent of all Lenders; (D) (i) amend, modify or waive
the pro rata requirements of Section 2.6 in a manner that adversely affects
Revolving Lenders or Letter of Credit Lenders without the written consent of
Majority Revolving Lenders or (ii) amend, modify or waive the pro rata
requirements of Section 2.6 in a manner that adversely affects Term Lenders
without the written consent of Majority Term Lenders; (E) reduce the percentage
specified in the definition of Majority Revolving Lenders without the written
consent of all Revolving Lenders or reduce the percentage specified in the
definition of Majority Term Lenders without the written consent of all Term
Lenders; (F) amend, modify or waive any provision of Section 10 without the
written consent of Agent; (G) amend, modify or waive any provision of
Section 2.1.2 without the written consent of Issuing Lender; or (H) (i) amend or
modify the application of payments set forth in Section 2.1.5(d) in a manner
that adversely affects Revolving Lenders or Letter of Credit Lenders without the
written consent of Majority Revolving Lenders, (ii) amend or modify the
application of payments set forth in Section 2.1.5(d) in a manner that adversely
affects Term Lenders without the written consent of Majority Term Lenders,
(iii) amend or modify the application of payments and proceeds set forth in
Section 9.4 in a manner that adversely affects Revolving Lenders or Letter of
Credit Lenders without the written consent of Majority Revolving Lenders, or
(iv) amend or modify the application of payments and proceeds set forth in
Section 9.4 in a manner that adversely affects Term Lenders without the written
consent of Majority Term Lenders. Any such waiver and any such amendment,
supplement or modification shall apply equally to each Lender and shall be
binding upon Borrower, Lenders, Agent and all future holders of the Obligations.
In the case of any waiver, Borrower, Lenders and Agent shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing during the period such waiver is effective; provided that no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.”

(p) Section 13.2(a) of the Loan Agreement is hereby deleted in its entirety and
is replaced with the following:

“(a) Term Loan 2012. The Term Loan 2012 may be prepaid as provided in
Section 2.1.5(d) hereof. The Term Loan 2012 may be terminated, without penalty,
prior to the Term Loan 2012 Maturity Date by Borrower, effective one
(1) Business Day after written notice of termination is given to Agent.
Notwithstanding any such prepayment or termination of the Term Loan 2012,
Agent’s lien and security interest in the Collateral shall continue until
Borrower fully satisfies its Obligations. Amounts so prepaid or terminated
cannot be reborrowed. Upon payment in full of the Obligations and at such time
as Lenders’ obligation to make Credit Extensions has terminated, Agent shall
release its Liens and security interests in the Collateral and all rights
therein shall revert to Borrower.”

 

9



--------------------------------------------------------------------------------

(q) Section 13.3(b)(i) is hereby deleted in its entirety and is replaced with
the following:

“(i) Agent (such consent not to be unreasonably withheld or delayed); provided,
that no such consent of Agent shall be required if such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund (as defined below);

(r) Section 13.3(e) is hereby deleted in its entirety and is replaced with the
following:

“(e) Agent, acting for this purpose as an agent of Borrower, shall maintain at
one of its offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of Revolving Lenders,
and the Revolving Line Commitments of, and principal amount of the Advances
owing to, each Revolving Lender pursuant to the terms hereof from time to time,
and the names and addresses of Letter of Credit Lenders, and the Letter of
Credit Commitments of, and principal amounts owing to, each Letter of Credit
Lender pursuant to the terms hereof from time to time (the “Revolving Line
Register”). The entries in the Revolving Line Register shall be conclusive, and
Borrower, Agent, Issuing Lender and Lenders may treat each Person whose name is
recorded in the Revolving Line Register pursuant to the terms hereof as a
Revolving Lender and a Letter of Credit Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Revolving Line
Register shall be available for inspection by Borrower, Issuing Lender, Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. Agent, acting for this purpose as an agent of Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
Term Lenders, and the Term Loan 2012 Commitments of, and principal amount of the
Term Loan 2012 owing to, each Term Lender pursuant to the terms hereof from time
to time (the “Term Loan Register”). The entries in the Term Loan Register shall
be conclusive, and Borrower, Agent, Issuing Lender and Lenders may treat each
Person whose name is recorded in the Term Loan Register pursuant to the terms
hereof as a Term Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Term Loan Register shall be
available for inspection by Borrower, Issuing Lender, Agent and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.”

(s) Section 13.11 is hereby deleted in its entirety and is replaced with the
following:

“13.11 Confidentiality. In handling any confidential information received from
Borrower or any Person on Borrower’s behalf regarding or relating to Borrower,
Agent and each Lender shall exercise the same degree of care that it exercises
for its own proprietary information, and Agent and each Lender shall not
disclose such confidential information other than as follows: (a) to Agent’s and
each Lender’s Subsidiaries or Affiliates (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential); (b) to
prospective transferees or purchasers of any interest in the Obligations
(provided, however, Agent and each Lender shall first obtain any such
prospective transferee’s or purchaser’s agreement to comply with the terms of
this Section 13.11); (c) as required by law, regulation, subpoena, or other
order of any Governmental Authority; (d) to any regulatory authority purporting
to have jurisdiction over Agent or any Lender (including any self-regulatory
authority, such as the National

 

10



--------------------------------------------------------------------------------

Association of Insurance Commissioners); (e) in connection with the exercise of
any remedies under the Loan Documents; (f) to its partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors, and
representatives (it being understood that each such Person to whom such
disclosure is made will be informed of the confidential nature of such
information and will be instructed to keep such information confidential); and
(g) to third-party service providers of Agent and any Lender in connection with
any examination or audit so long as such service providers have executed a
confidentiality agreement with Agent or such Lender, as applicable, with terms
no less restrictive than those contained herein. Confidential information does
not include information that is either: (i) in the public domain or in Agent’s
or any Lender’s possession when disclosed to Agent or such Lender, or becomes
part of the public domain after disclosure to Agent or such Lender; or
(ii) disclosed to Agent or any Lender by a third party, if Agent or such Lender
does not know that the third party is prohibited from disclosing the
information.

Agent and each Lender may use confidential information for the development of
databases, reporting purposes, and market analysis so long as such confidential
information is aggregated and anonymized prior to distribution unless otherwise
expressly permitted by Borrower. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.”

(t) The following new Section 13.21 and Section 13.22 shall be inserted into the
Loan Agreement immediately following Section 13.20 thereof:

“13.21 USA Patriot Act. Each Lender and the Agent (for itself and not on behalf
of any other party) hereby notifies each Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the names
and addresses and other information that will allow such Lender or the Agent, as
applicable, to identify such Borrower in accordance with the Patriot Act.
Borrower will, and will cause each of its respective Subsidiaries to, provide,
to the extent commercially reasonable or required by any Requirement of Law,
such information and take such actions as are reasonably requested by the Agent
or any Lender to assist the Agent and the Lenders in maintaining compliance with
the Patriot Act.

(u) “13.22 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.”

 

11



--------------------------------------------------------------------------------

(v) Clause (j) of the definition of “Eligible Accounts” in Section 14.1 of the
Loan Agreement is hereby deleted in its entirety and is replaced with the
following:

“(j) Accounts owing from the United States or any department, agency, or
instrumentality thereof except for (i) Accounts arising from contracts with the
United States or any department, agency, or instrumentality thereof having a
value of $500,000 or less or (ii) Accounts arising from contracts with the
United States or any department, agency, or instrumentality thereof if Borrower
has assigned its payment rights to Agent and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;”

(w) Clauses (b) and (c) of the definition of “Permitted Indebtedness” in
Section 14.1 of the Loan Agreement are hereby deleted in their entirety and are
replaced with the following:

“(b) Indebtedness existing on the Fourth Amendment Effective Date and shown on
the Perfection Certificate;

(c) (i) Subordinated Debt, including, without limitation, the Indebtedness owing
under the microDATA Subordinated Notes;”

(x) Clauses (a) and (h) of the definition of “Permitted Investments” in
Section 14.1 of the Loan Agreement are hereby deleted in their entirety and are
replaced with the following:

“(a) Investments shown on the Perfection Certificate and existing on the Fourth
Amendment Effective Date;

(h) Investments in other assets in an amount not to exceed One Million Dollars
($1,000,000) in the aggregate following the Fourth Amendment Effective Date,
with the amount of each such Investment to be measured at the time that such
Investment is made.”

(y) Clause (a) of the definition of “Permitted Liens” in Section 14.1 of the
Loan Agreement is hereby deleted in its entirety and is replaced with the
following:

“(a) Liens existing on the Fourth Amendment Effective Date and shown on the
Perfection Certificate or arising under this Agreement and the other Loan
Documents;”

(z) The definition of each of “Adjusted Quick Ratio”, “Commitment”, “Credit
Extension”, “Current Liabilities”, “Fee Letter”, “Fixed Charge Coverage Ratio”,
“Fixed Charges”, “IP Agreement”, “Majority Term Lenders”, “Operating Documents”,
“Payment Conditions”, “Perfection Certificate”, “Prime Rate”, “Responsible
Officer”, “Revolving Credit Extensions”, “Revolving Line Maturity Date”,
“Revolving Line Register”, “Secured Party Expenses”, “Term Lender”, “Term Loan”,
“Term Loan Payment”, “Term Loan Register” and “Total Commitments” contained in
Section 14.1 of the Loan Agreement is each deleted in its entirety and each is
replaced with the following, as applicable:

““Adjusted Quick Ratio” means the ratio of (A) (i) Borrower’s unrestricted cash,
unrestricted Cash Equivalents and unrestricted marketable securities (the
foregoing being collectively referred to as “Liquid Assets”); plus (ii) the
aggregate value of Borrower’s

 

12



--------------------------------------------------------------------------------

net billed accounts receivable, plus (iii) the value of Borrower’s unbilled
accounts receivable which are contractually due in an aggregate amount not to
exceed 85% of Borrower’s net billed accounts receivable divided by
(B) (i) Borrower’s Current Liabilities (including, without limitation, all
Indebtedness owed to Lenders and any Reserves established by Agent), less
(ii) the current portion of Borrower’s Deferred Revenue, less (iii) to the
extent included as Current Liabilities, all principal Indebtedness owing under
the microDATA Subordinated Notes. For each monthly period beginning with the
monthly period ending June 30, 2012 through and including the monthly period
ending December 31, 2012, Borrower must maintain Liquid Assets of not less than
Forty Million Dollars ($40,000,000), which Liquid Assets shall be included in
the numerator of the foregoing calculation of Adjusted Quick Ratio.

“Commitment” means, as to any Lender, the sum of the Revolving Line Commitment,
the Letter of Credit Commitment (which is a sublimit of the Revolving Line
Commitment) and the Term Loan 2012 Commitment of such Lender.

“Credit Extension” is any Advance, Letter of Credit, Term Loan 2012, FX Forward
Contract, amount utilized for Cash Management Services, or any other extension
of credit by any Lender for Borrower’s benefit.

“Current Liabilities” are all obligations and liabilities of Borrower to Lenders
(including, without limitation, all long term obligations and liabilities of
Borrower owed to Lenders in respect of the Term Loan 2012), plus, without
duplication, the aggregate amount of Borrower’s Total Liabilities that mature
within one (1) year.

“Fee Letter” means that certain letter agreement to be entered into on or after
the Fourth Amendment Effective Date between Borrower and Agent.

“Fixed Charge Coverage Ratio” means the ratio of (A) (i) Borrower’s EBITDA for
the trailing twelve (12) month period then ending minus (ii) Borrower’s
unfinanced Capital Expenditures (made during such period) minus (iii) taxes and
dividends paid in cash (during such period), divided by (B) Borrower’s Fixed
Charges for the trailing three (3) month period then ended, multiplied by four
(4).

“Fixed Charges” means the sum of (i) Borrower’s Interest Expense plus (ii) all
required principal payments on Indebtedness (other than Indebtedness owing under
the microDATA Subordinated Notes) during the trailing three (3) month period
then ended.

“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Agent dated as of December 31, 2009, as the same
may be amended, amended and restated, modified or otherwise supplemented from
time to time.

“Majority Term Lenders” means, as of any date of determination, at least two
Term Lenders holding more than 66 2/3% of the Total Term Loan 2012 Commitments
or, if the Term Loan 2012 Commitment of each Term Lender has been terminated, at
least two Term Lenders holding in the aggregate more than 66 2/3% of the
aggregate unpaid principal amount of the Term Loan 2012 then outstanding;
provided that the Term Loan 2012 Commitment of, and the portion of the Term Loan
2012 held or deemed held by, any Defaulting Lender or Deteriorating Lender shall
be excluded for purposes of making a determination of Majority Term Lenders.

 

13



--------------------------------------------------------------------------------

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date or Fourth
Amendment Effective Date, as applicable, and (a) if such Person is a
corporation, its bylaws in current form, (b) if such Person is a limited
liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Payment Conditions” means, at the time of determination with respect to any
payment under the microDATA Subordinated Notes, that (a) no Default or Event of
Default shall have occurred and be continuing or would occur as a result of the
making of such payment, and (b) at the time of such determination and
immediately following, and after giving effect to, such payment, Borrower
maintains either: (i) a Fixed Charge Coverage Ratio (which, for purposes of
demonstrating compliance with the Payment Conditions, shall include as an
additional amount in the denominator any payment to be made under the microDATA
Subordinated Notes), of not less than 1.00:1.00; or (ii) domestic unrestricted
cash at SVB and domestic unrestricted Cash Equivalents at SVB of not less than
Forty Million Dollars ($40,000,000) in the aggregate. Prior to making any
payment under the microDATA Subordinated Notes, Borrower shall deliver to Agent
(A) a certificate signed by a Responsible Officer of Borrower certifying that
the conditions contained in clauses (a) and (b) of the preceding sentence have
been satisfied, and (B) if Borrower is relying upon clause (b)(i) of the
preceding sentence in order to make such payment, forecasts prepared in good
faith by management of Borrower of consolidated and consolidating balance
sheets, statements of income or operations and cash flows, which projected
financial information shall give due consideration to results for prior fiscal
periods, shall give effect to the proposed payment under the microDATA
Subordinated Notes and shall be in a form and based upon assumptions reasonably
satisfactory to Agent.

“Perfection Certificate” is defined in Section 5.1; provided, however, that on
and after the Fourth Amendment Effective Date, the term “Perfection Certificate”
shall refer to the Perfection Certificate of each Borrower delivered in
connection with this Fourth Amendment.

“Prime Rate” means the rate of interest most recently published in the “Money
Rates” section of The Wall Street Journal, Eastern Edition as the “United States
Prime Rate.” In the event that The Wall Street Journal, Eastern Edition is not
published or such rate does not appear in The Wall Street Journal, Eastern
Edition, the Prime Rate shall be determined by the Agent until such time as the
Prime Rate becomes available in accordance with past practices.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Treasurer and Chief Operating Officer of Borrower.

 

14



--------------------------------------------------------------------------------

“Revolving Credit Extensions” means all Credit Extensions other than the Term
Loan 2012.

“Revolving Line Maturity Date” is the earlier of (a) June 30, 2014; or (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Section 9.1.

“Revolving Line Register” is defined in Section 13.3(e).

“Secured Party Expenses” are (a) all out-of-pocket costs and expenses incurred
by Agent in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to Agent
and filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to Borrower prior to the Effective Date or the Fourth
Amendment Effective Date, as applicable (in the case of amounts to be paid on
any such date) and from time to time thereafter on a quarterly basis or such
other periodic basis as Agent shall deem appropriate, and (b) all costs and
expenses incurred by Agent and, after acceleration of the Obligations, each
Lender in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the reasonable fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to each Lender and of counsel to Agent.

“Term Lender” means each Lender that has a Term Loan 2012 Commitment or that
holds a portion of the Term Loan 2012.

“Term Loan” means, collectively, the term loans made by one or more Term Lenders
pursuant to the terms of Section 2.1.5 hereof prior to the Fourth Amendment
Effective Date.

“Term Loan Payment” is defined in Section 2.1.5(c).

“Term Loan Register” is defined in Section 13.3(e).

“Total Commitments” means, at any time, the aggregate amount of the Commitments
then in effect. The initial amount of the Total Commitments on the Fourth
Amendment Effective Date is Eighty Million Dollars ($80,000,000).”

(aa) Each of the definitions of “Initial Draw”, “Longhorn”, “Prior Loan
Agreement”, “Prior Term Loan”, “Quasar”, “Second Draw”, “Term Loan Amount”,
“Term Loan Commitment Percentage” and “Term Loan Maturity Date” appearing in
Section 14.1 of the Loan Agreement is deleted in its entirety.

(bb) The following definitions are each inserted in Section 14.1 of the Loan
Agreement, each in its appropriate alphabetical order:

““Convertible Senior Unsecured Note Extension Event” means the refinancing,
conversion, or extension of the Convertible Senior Unsecured Notes, in each case
in a manner acceptable to the Lenders, in their reasonable discretion.

 

15



--------------------------------------------------------------------------------

“Fourth Amendment” is that certain Consent, Joinder, Assumption and Fourth
Amendment to Loan and Security Agreement, dated as of the Fourth Amendment
Effective Date, by and among each Borrower, the Lenders from time to time party
thereto, and the Agent.

“Fourth Amendment Effective Date” is defined in the preamble to the Fourth
Amendment.

“microDATA Acquisition” is defined in the recitals to the Fourth Amendment.

“microDATA Acquisition Documents” means the microDATA Purchase Agreement, and
each other document or agreement executed and/or delivered in connection
therewith.

“microDATA Purchase Agreement” is defined in the recitals of the Fourth
Amendment.

“microDATA Subordinated Notes” ” means those certain (i) First Series Promissory
Notes and Second Series Promissory Notes (each as defined in the microDATA
Purchase Agreement) made by TCS in favor of the holders thereof and (ii) First
Series Company Note and Second Series Company Note (each as defined in the
microDATA Purchase Agreement) made by microDATA GIS, Inc. (with a guarantee by
TCS) in favor of the holders thereof, in the aggregate original principal amount
for all notes in clauses (i) and (ii) of Fourteen Million Two Hundred Fifty
Thousand Dollars ($14,250,000).

“Patriot Act” means, collectively, (i) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, P.L. 107-56, as amended, and (ii) other federal or state laws relating to
“know your customer” and anti-money laundering rules and regulations.

“Term Loan 2012” means, collectively, the term loans made by Term Lenders
pursuant to the terms of Section 2.1.5 hereof.

“Term Loan 2012 Amount” is an aggregate original principal amount equal to Forty
Five Million Dollars ($45,000,000).

“Term Loan 2012 Commitment” means, as to any Lender, the obligation of such
Lender, if any, to make a Term Loan 2012 to Borrower in a principal amount not
to exceed the amount set forth under the heading “Term Loan 2012 Commitment”
opposite such Lender’s name on Schedule 2.1

“Term Loan 2012 Commitment Percentage” means, as to any Lender at any time, the
percentage (carried out to the fourth decimal place) of the Total Term Loan 2012
Commitments represented by such Lender’s Term Loan 2012 Commitment at such time.
The initial Term Loan 2012 Commitment Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

16



--------------------------------------------------------------------------------

“Term Loan 2012 Maturity Date” is the earliest of (a) June 30, 2017;
(b) June 30, 2014, if a Convertible Senior Unsecured Note Extension Event has
not occurred on or prior to such date; or (c) the date on which the maturity of
the Obligations is accelerated (or deemed accelerated) and the Commitments are
irrevocably terminated (or deemed terminated) in accordance with Section 9.1.

“Total Term Loan 2012 Commitments” means, at any time, the aggregate amount of
the Term Loan 2012 Commitments then in effect. The initial amount of the Total
Term Loan 2012 Commitments on the Fourth Amendment Effective Date is Forty Five
Million Dollars ($45,000,000).”

(cc) Schedule 2.1 to the Loan Agreement is hereby deleted in its entirety and is
replaced with Schedule 2.1 attached hereto.

(dd) Exhibit B to the Loan Agreement is hereby deleted in its entirety and is
replaced with Exhibit B attached hereto

5. Representations and Warranties. To induce Agent and Lenders to enter into
this Fourth Amendment, Borrower hereby represents and warrants to Agent and
Lenders as follows:

(a) As of the Fourth Amendment Effective Date, the representations and
warranties contained in the Loan Documents are true and correct with respect to
each New Borrower, with the same force and effect as if each New Borrower was
named as a “Borrower” in the Loan Documents in addition to Existing Borrower
(except to the extent that such representations and warranties relate to an
earlier date, and except as otherwise permitted by the terms of the Loan
Documents);

(b) As of the Fourth Amendment Effective Date, the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects (except to the extent such representations and warranties
relate to an earlier date, in which case they are true, accurate and complete in
all material respects as of such date, and except as otherwise permitted by the
terms of the Loan Documents);

(c) As of the Fourth Amendment Effective Date, no Event of Default has or shall
have occurred and is continuing; and

(d) Borrower has the power and due authority to execute and deliver this Fourth
Amendment.

6. Integration. This Fourth Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Fourth
Amendment and the Loan Documents merge into this Fourth Amendment and the Loan
Documents.

 

17



--------------------------------------------------------------------------------

7. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and,
except as expressly amended, modified and supplemented hereby, the Loan
Documents are and shall remain in full force and effect. This Fourth Amendment
is not a novation and the terms and conditions of this Fourth Amendment shall be
in addition to and supplemental to all terms and conditions set forth in the
Loan Documents. In the event of any conflict or inconsistency between this
Fourth Amendment and the terms of the Loan Documents, the terms of this Fourth
Amendment shall be controlling, but the Loan Documents document shall not
otherwise be affected or the rights therein impaired.

8. Counterparts. This Fourth Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

9. Effectiveness. This Fourth Amendment shall be effective as of July 6, 2012
(the “Fourth Amendment Effective Date”), provided that Agent shall have received
the following, each in form and substance reasonably satisfactory to the Agent:

(a) duly executed signatures to this Fourth Amendment and the other Loan
Documents to be executed and delivered in connection herewith (other than the
Fee Letter);

(b) copies of each Borrower’s Operating Documents and a good standing
certificate of each Borrower certified by the Secretary of State of each
applicable jurisdiction as of a date no earlier than thirty (30) days prior to
the Fourth Amendment Effective Date;

(c) duly executed signatures to the Secretary’s Certificate and Borrowing
Resolutions (as applicable) for each Borrower, in each case with respect to this
Fourth Amendment and the documents and transactions contemplated hereby;

(d) a certificate signed by an authorized officer of TCS, reasonably
satisfactory in form and substance to Agent, attaching and/or certifying (i) a
copy of the executed microDATA Purchase Agreement, together with copies of all
other material documents executed and/or delivered in connection therewith,
including, without limitation, the microDATA Subordinated Notes; (ii) that, as
of the Fourth Amendment Effective Date, after giving effect to the Transaction
and the transactions contemplated by this Fourth Amendment, Borrower is solvent;
and (iii) historical financial statements of microDATA GIS, prepared in
accordance with GAAP and acceptable to the Lenders;

(e) evidence that all amounts outstanding under the prior Term Loan have been,
or will concurrently with the funding of the initial Credit Extension on or
after the Fourth Amendment Effective Date be, paid in full;

(f) certified copies, dated as of a recent date, of financing statement
searches, as Agent shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension on or after the Fourth Amendment Effective Date,
will be terminated or released;

(g) the Perfection Certificate of each Borrower, together with the duly executed
signatures thereto;

 

18



--------------------------------------------------------------------------------

(h) a legal opinion of Borrower’s counsel, in form and substance acceptable to
Agent and the Lenders, in their reasonable discretion, dated as of the Fourth
Amendment Effective Date together with the duly executed signature thereto;

(i) evidence that the total Sale Price (as defined in the microDATA Purchase
Agreement) for the Acquisition does not exceed, Thirty Five Million Fifty
Thousand Dollars ($35,050,000);

(j) the consummation of the Transaction will not otherwise result in an Event of
Default, as defined in the Loan Agreement, after giving effect to such
Transaction;

(k) the Transaction shall be consummated on or before July 13, 2012;

(l) evidence that the capital structure of Borrower and its Subsidiaries is
acceptable to Agent, in its sole discretion;

(m) such other documents, certificates and agreements in respect of Borrower and
its Subsidiaries as Agent may request, in its sole discretion; and

(n) Borrower shall reimburse Agent for all reasonable legal fees and expenses
incurred in connection with the Fourth Amendment and the matters contemplated
herein.

10. Post-Closing Conditions Subsequent. Borrower hereby agrees that the
following documents shall be delivered to Agent, unless otherwise noted below,
on or before August 3, 2012 (or such later date as Agent shall determine, in its
sole discretion (or at the direction of the Required Lenders)), each in form and
substance satisfactory to Agent:

(a) updated evidence satisfactory to Agent that the insurance policies required
by Section 6.7 of the Loan Agreement are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Agent;

(b) duly executed signatures to Control Agreements, with such financial
institutions as may be required by Agent pursuant to the terms of the Loan
Agreement;

(c) a landlord’s consent in favor of Agent for each of Borrower’s leased
locations by the respective landlord thereof, as required by Agent, together
with the duly executed signatures thereto;

(d) a bailee’s/warehouseman’s waiver executed by each bailee, if any, of
Borrower as required by Agent, in favor of Agent; and

(e) on or before September 3, 2012 (or such later date as Agent shall determine,
in its sole discretion (or at the direction of the Required Lenders)), evidence
satisfactory to Agent that microDATA GIS’ bank accounts maintained at Passumpsic
Savings Bank have been closed, with the proceeds thereof transferred to an
account of a Borrower maintained at SVB.

In the event that Borrower fails to deliver one or more of the post-closing
deliverables described in this Section 10 within the foregoing timeframe, it
shall constitute an Event of Default under the Loan Agreement, without any
notice or grace, unless waived in writing by Agent and Required Lenders.

 

19



--------------------------------------------------------------------------------

11. Fees. Borrower shall pay to Agent, for the ratable benefit of Lenders, the
fees described in a certain Fee Letter, dated as of the date hereof, by and
between Agent and the Borrower, which fees shall be due and shall be deemed
fully earned as of the Fourth Amendment Effective Date. Borrower also agrees to
pay Agent any and all Secured Party Expenses (including, without limitation,
reasonable attorney’s fees and expenses) incurred by Agent in connection with
the documentation and negotiation of this Fourth Amendment (without duplication
of the requirement in Section 9(n) above).

12. Ratification of Loan Documents. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Agent, for the ratable benefit of the Secured Parties under the Loan
Documents, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

13. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Agent or
Lenders with respect to the Obligations, or otherwise, and that if Borrower now
has, or ever did have prior to the date hereof, any offsets, defenses, claims,
or counterclaims against Agent or Lenders, whether known or unknown, at law or
in equity, all of them are hereby expressly WAIVED and Borrower hereby RELEASES
Agent and Lenders from any liability thereunder.

14. Continuing Validity. Borrower understands and agrees that in modifying the
existing Obligations, Agent and Lenders are relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Loan Documents.
Except as expressly permitted by this Fourth Amendment, the terms of the Loan
Documents remain unchanged and in full force and effect. Agent’s and Lenders’
agreement to execute and deliver this Fourth Amendment in no way shall obligate
Agent and Lenders to make any future modifications to the Obligations. Nothing
in this Fourth Amendment shall constitute a satisfaction of the Obligations. It
is the intention of Agent, Lenders and Borrower to retain as liable parties all
makers of the Loan Documents, unless the party is expressly released by Agent
and Lenders in writing.

15. Right of Set-Off. In consideration of Agent’s and Lenders’ agreement to
enter into this Fourth Amendment, Borrower hereby reaffirms and hereby grants to
Agent, for the ratable benefit of the Secured Parties, a lien, security interest
and right of set off as security for all Obligations, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Agent or any entity under the control of Agent or Lenders (including any
subsidiary of the Agent or Lenders) or in transit to any of them. At any time
after the occurrence and during the continuance of an Event of Default, without
demand or notice, Agent or Lenders, subject to the terms of the Loan Agreement,
may set off the same or any part thereof and apply the same to any Obligation of
Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the loan. ANY AND ALL RIGHTS TO REQUIRE AGENT OR LENDERS TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

16. Choice of Law. Section 12 of the Loan Agreement is hereby incorporated by
reference, in its entirety.

[The remainder of this page is intentionally left blank.]

 

20



--------------------------------------------------------------------------------

This Fourth Amendment is executed as of the date first written above.

 

NEW BORROWER: microDATA GIS, INC.

By:  

/s/ Thomas M. Brandt, Jr.

Name:   Thomas M. Brandt, Jr. Title:   Treasurer

microDATA, LLC

By:  

/s/ Thomas M. Brandt, Jr.

Name:   Thomas M. Brandt, Jr. Title:   Treasurer EXISTING BORROWER:
TELECOMMUNICATION SYSTEMS, INC.

By:  

/s/ Thomas M. Brandt, Jr.

Name:   Thomas M. Brandt, Jr. Title:   Senior Vice President and Chief Financial
Officer SOLVERN INNOVATIONS, INC.

By:  

/s/ Thomas M. Brandt, Jr.

Name:   Thomas M. Brandt, Jr. Title:   Treasurer NETWORKS IN MOTION, INC.

By:  

/s/ Thomas M. Brandt, Jr.

Name:   Thomas M. Brandt, Jr. Title:   Treasurer

 

[Signature Page to Consent, Joinder, Assumption and

Fourth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

AGENT: SILICON VALLEY BANK By:  

/s/ Jennie T. Bartlett

Name: Jennie T. Bartlett Title: Vice President LENDERS:

SILICON VALLEY BANK

as a Lender

By:  

/s/ Jennie T. Bartlett

Name: Jennie T. Bartlett Title: Vice President

MANUFACTURERS & TRADERS TRUST COMPANY

as a Lender

By:  

/s/ Mary Frances Isakov

Name: Mary Frances Isakov Title: Vice President

GE CAPITAL BANK

as a Lender

By:  

/s/ Woodrow Broaders, Jr.

Name: Woodrow Broaders, Jr. Title: Duly Authorized Signatory Address for notices
to GE Capital Bank: GE Capital Bank c/o General Electric Capital Corporation 201
Merritt Seven Norwalk, CT 06851 Attn: Brian Jack Account Manager Facsimile:
(203) 954-4559 With a copy to: GE Capital Bank 6510 Millrock Drive Suite 200
Salt Lake City, Utah 84121 Attn: Chief Financial Officer

 

[Signature Page to Consent, Joinder, Assumption and

Fourth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

Lending office:

GE Capital Bank

c/o General Electric Capital Corporation

201 Merritt Seven Norwalk, CT 06851 Attn: Brian Jack Account Manager Facsimile:
(203) 954-4559 With a copy to: GE Capital Bank 6510 Millrock Drive Suite 200
Salt Lake City, Utah 84121 Attn: Chief Financial Officer

 

[Signature Page to Consent, Joinder, Assumption and

Fourth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of New Borrower’s right, title and interest in
and to the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all of New Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK, AS AGENT   Date:   ____________                    
FROM:  

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

   

The undersigned authorized officer of each of TELECOMMUNICATION SYSTEMS, INC.,
SOLVERN INNOVATIONS, INC., NETWORKS IN MOTION, INC., MICRODATA GIS, INC., AND
MICRODATA, LLC (jointly and severally, individually and collectively, the
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement, dated as of December 31, 2009, among Borrower, Lenders and
Agent (as amended, amended and restated, modified or supplemented from time to
time, the “Agreement”), (1) Borrower is in complete compliance for the period
ending                      with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Agent. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

  

Complies

 

Monthly financial statements with Compliance Certificate

  Monthly within 30 days      Yes    No   

Quarterly consolidated and consolidating financial statements (management
prepared)

  Quarterly within 45 days      Yes    No   

Annual financial statement (CPA Audited) + CC

  FYE within 120 days      Yes    No   

10-Q, 10-K and 8-K

  Within 5 days after filing with SEC      Yes    No   

 

1



--------------------------------------------------------------------------------

A/R & A/P Agings

   Monthly within 15 days      Yes    No   

Projections

   60 days prior to FYE and as amended      Yes    No   

Transaction Reports

   Weekly (monthly within 30 days if no Event of Default) and with each request
for a Credit Extension      Yes    No   

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 

The following Collateral Accounts were established after the Effective Date (if
no such Collateral Accounts, state “None”):

 

 

 

Financial Covenant

  

Required

 

Actual

    

Complies

Maintain as indicated:

       

Minimum Adjusted Quick Ratio (Monthly)

   *                 :1.00       Yes    No

Minimum Fixed Charge Coverage Ratio (Quarterly)

   **                 :1.00       Yes    No

 

* See Section 6.9(a)

** See Section 6.9(b)

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

TELECOMMUNICATION SYSTEMS, INC.   AGENT USE ONLY SOLVERN INNOVATIONS, INC.  
NETWORKS IN MOTION, INC.   MICRODATA GIS, INC.   Received by:
                                     MICRODATA, LLC  

 

2



--------------------------------------------------------------------------------

          AUTHORIZED SIGNER       Date:  

     

By:  

 

        Name:  

 

    Verified:  

 

Title:  

 

        AUTHORIZED SIGNER       Date:  

 

      Compliance Status:               Yes    No

 

3



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                     

 

I. Adjusted Quick Ratio (Section 6.9(a))

Required:

 

A.    Borrower’s domestic unrestricted cash and domestic unrestricted Cash
Equivalents and unrestricted marketable securities (collectively, “Liquid
Assets”)*      $                B.    Aggregate value of net billed accounts
receivable of Borrower      $                C.    Value of unbilled accounts
receivable of Borrower which are contractually due in an amount not to exceed
85% of Borrower’s net billed accounts receivable      $                D.   
Quick Assets (the sum of lines A plus B plus C)      $                E.   
Borrower’s Current Liabilities (including, without limitation, all long term
obligations and liabilities of Borrower owed to Lenders in respect of the Term
Loan 2012, all other Indebtedness owed to Lenders and any Reserves established
by Agent), less the current portion of Borrower’s Deferred Revenue, less, to the
extent included as Current Liabilities, all principal Indebtedness owing under
the microDATA Subordinated Notes      $                F.    Adjusted Quick
Ratio (line D divided by line E)                     

Is line F equal to or greater than             :1:00?**

 

              No, not in compliance

                 Yes, in compliance

 

* For each monthly period beginning with the monthly period ending June 30, 2012
through and including the monthly period ending December 31, 2012, Borrower must
maintain Liquid Assets of not less than Forty Million Dollars ($40,000,000),
which Liquid Assets shall be included in the numerator of the foregoing
calculation of Adjusted Quick Ratio.

** See Section 6.9(a)

 

4



--------------------------------------------------------------------------------

II. Fixed Charge Coverage Ratio (Section 6.9(b))

Required:            See Section 6.9(b)

Actual:

 

A.    Borrower’s EBITDA for the trailing twelve (12) month period then ending   
  $                B.    Borrower’s unfinanced Capital Expenditures (made during
such period)      $                C.    taxes and dividends paid in cash
(during such period)      $                D.    Adjusted EBITDA (the sum of
lines A minus B minus C)      $                E.    Borrower’s Fixed Charges
for the trailing three (3) month period then ended multiplied by four (4)     
$                F.    Fixed Charge Coverage Ratio (line D divided by line E)   
              :1.00   

Is line F equal to or greater than             :1.00?*

 

             No, not in compliance

               Yes, in compliance

 

* See Section 6.9(b)

 

5



--------------------------------------------------------------------------------

SCHEDULE 2.1

LENDERS AND COMMITMENTS

 

Lender

   Term Loan 2012
Commitment      Term Loan
2012 Commitment
Percentage     Revolving Line
Commitment      Revolving  Line
Commitment
Percentage     Commitment      Commitment
Percentage  

Silicon Valley Bank

   $ 15,366,666.71         34.1482 %    $ 20,000,015.00         57.1429 %    $
35,366,681.71         44.2085 % 

Manufacturers & Traders Trust Company

   $ 14,633,333.29         32.5185 %    $ 14,999,985.00         42.8571 %    $
29,633,318.29         37.0415 % 

GE Capital Bank

   $ 15,000,000.00         33.3333 %    $ 0.00         0.0000 %    $
15,000,000.00         18.7500 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

TOTAL

   $ 45,000,000.00         100.0000 %    $ 35,000,000.00         100.0000 %    $
80,000,000.00         100.0000 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 